--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.22
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A
VIEW TO, OR IN CONNEC­TION WITH, THE SALE OR DISTRIBUTION THEREOF.  NO SUCH SALE
OR DISTRIBU­TION MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT
RELATED THERETO OR AN OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933.
 
SECURED PROMISSORY NOTE
 


$[_____________]
September 3, 2008
 
Carson City, Nevada



For value received, PAXTON ENERGY, INC., a Nevada corporation (the “Company”),
promises to pay to [___________] (the “Holder”), the principal sum of
[__________________________] Dollars ($_________).  Interest shall accrue from
the date of this Note on the unpaid principal amount at a rate equal to twelve
percent (12%) per annum, compounded annually. This Note is one of a series of
Secured Nonconvertible Promissory Notes containing substantially identical terms
and conditions issued pursuant to the series of Subscription Agreement between
the Company and the Holder (the “Subscription Agreement”).  Such Notes are
referred to herein as the “Notes,” and the holders thereof are referred to
herein as the “Holders.” This Note is subject to the following terms and
conditions.
 
1.           Maturity.  This Note will automatically mature and be due and
payable on September 1, 2009 (the “Maturity Date). Interest shall accrue on this
Note and accrued interest shall be due and payable in equal monthly
installments, with the first such installment due October 1,
2008.  Notwithstanding the foregoing, the entire unpaid principal sum of this
Note, together with accrued and unpaid interest thereon, shall become
immediately due and payable upon the insolvency of the Company, the commission
of any act of bankruptcy by the Company, the execution by the Company of a
general assignment for the benefit of creditors, the filing by or against the
Company of a petition in bankruptcy or any petition for relief under the federal
bankruptcy act or the continuation of such petition without dismissal for a
period of 90 days or more, or the appointment of a receiver or trustee to take
possession of the property or assets of the Company.
 
2.           Payment; Prepayment Penalty.  All payments shall be made in lawful
money of the United States of America at such place as the Holder hereof may
from time to time designate in writing to the Company.  Payment shall be
credited first to the accrued interest then due and payable and the remainder
applied to principal.  Prepayment of this Note may be made at any time, provided
that all of the Notes shall be prepaid on a pro rata basis and the Company shall
pay the Holder a prepayment penalty equal to twelve (12) months interest on the
Note. Quarterly interest payments paid to Holder prior to prepayment of the Note
shall be credited to the prepayment penalty.
 

 
- 1 -

--------------------------------------------------------------------------------

 

3.           Transfer; Successors and Assigns.  The terms and conditions of this
Note shall inure to the benefit of and be binding upon the respective successors
and assigns of the parties.  Notwithstanding the foregoing, the Holder may not
assign, pledge, or otherwise transfer this Note without the prior written
consent of the Company, except for transfers to affiliates.  Subject to the
preceding sentence, this Note may be transferred only upon surrender of the
original Note for registration of transfer, duly endorsed, or accompanied by a
duly executed written instrument of transfer in form satisfactory to the
Company.  Thereupon, a new note for the same principal amount and interest will
be issued to, and registered in the name of, the transferee.  Interest and
principal are payable only to the registered holder of this Note.
 
4.           Governing Law.  This Note and all acts and transactions pursuant
hereto and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of Nevada,
without giving effect to principles of conflicts of law.
 
5.           Notices.  Any notice required or permitted by this Agreement shall
be in writing and shall be deemed sufficient upon receipt, when delivered
personally or by courier, overnight delivery service or confirmed facsimile, or
48 hours after being deposited in the U.S. mail as certified or registered mail
with postage prepaid, if such notice is addressed to the party to be notified at
such party’s address or facsimile number as set forth below or as subsequently
modified by written notice.
 
6.           Amendments and Waivers.  Any term of this Note may be amended only
with the written consent of the Company and at least a majority in interest of
the Holders.  Any amendment or waiver effected in accordance with this Section 6
shall be binding upon the Company, each Holder and each transferee of any Note.
 
7.           Stockholders, Officers and Directors Not Liable.  In no event shall
any stockholder, officer or director of the Company be liable for any amounts
due or payable pursuant to this Note.
 
8.           Security Interest.  This Note is secured by all of the assets of
the Company in accordance with a separate security agreement (the “Security
Agreement”) of even date herewith between the Company and the Holder.  In case
of an Event of Default (as defined in the Security Agreement), the Holder shall
have the rights set forth in the Security Agreement.
 
9.           Counterparts.  This Note may be executed in any number of
counterparts, each of which will be deemed to be an original and all of which
together will constitute a single agreement.
 
10.           Loss of Note.  Upon receipt by the Company of evidence
satisfactory to it of the loss, theft, destruction or mutilation of this Note or
any Note exchanged for it, and indemnity satisfactory to the Company (in case of
loss, theft or destruction) or surrender and cancellation of such Note (in the
case of mutilation), the Company will make and deliver in lieu of such Note a
new Note of like tenor.
 

 
- 2 -

--------------------------------------------------------------------------------

 
 
 

 
COMPANY:
     
PAXTON ENERGY, INC.
 
By: /s/ Robert Freiheit
 
      Robert Freiheit, President







SCHEDULE OF NOTE HOLDERS


Name and Address of Secured Party
Principal Amount of Note
   
Auction Specialists, Inc.
50,000
Derek R. Freiheit
25,000
Mary Lou Freiheit
50,000
David Hauck
75,000
Big Sky Trust, Robert Henrichsen, Trustee
75,000
Howard S. Landa
 25,000
   
TOTAL
300,000


 


- 3 -

--------------------------------------------------------------------------------